     Case 1:19-cv-22587-CMA Document 1 Entered on FLSD Docket 06/21/2019 Page 1 of 3




 1                                UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
 2                                       MIAMI DIVISION
 3                                    )
      KENNETH S. BOYER,               )
 4                                    )
                 Plaintiff,           )
 5                                    )
            vs.                       )
 6                                    )
      LIFE INSURANCE COMPANY OF NORTH )
 7                                    )
      AMERICA,                        )
 8                                    )
                 Defendant.           )
 9
                                                 COMPLAINT
10
             COMES NOW the Plaintiff, KENNETH S. BOYER, by and through the undersigned
11
      attorneys, and files this Complaint stating a cause of action against Defendant, LIFE
12
      INSURANCE COMPANY OF NORTH AMERICA, and alleges as follows:
13
             1.      This is an action for recovery of benefits under an employee welfare benefit plan
14
      brought pursuant to 29 U.S.C. §1132(a)(1)(b)(ERISA).
15
             2.      Plaintiff, KENNETH S. BOYER, is an adult resident citizen of St. Charles
16
      County, Missouri.
17
             3.      Defendant, LIFE INSURANCE COMPANY OF NORTH AMERICA (hereinafter
18
      “LINA”), is a foreign corporation authorized to engage and engaging in business within the State
19
      of Florida.
20
             4.      This Court maintains subject matter jurisdiction over this action pursuant to 29
21
      U.S.C. § 1132(e) and 28 U.S.C. § 1331.
22
             5.      Effective on or about January 1, 2015, Plaintiff and/or his employer, Konica
23
      Minolta Business Solutions, purchased through his employer a contract of salary continuance
24
      insurance including long term disability (LTD) benefits (hereinafter “the LTD Plan”).
25
             6.      At all times material to this Complaint, the Plan was in full force and effect and
26
      Plaintiff was a Plan participant.
27
             7.      Defendant, LINA, is in possession of all master Plan documents.
28




                                          PLAINTIFF’S COMPLAINT, Page 1
     Case 1:19-cv-22587-CMA Document 1 Entered on FLSD Docket 06/21/2019 Page 2 of 3




 1              8.    Defendant is a third party plan administrator or claims fiduciary given discretion
 2    to interpret Plan provisions and is a Plan fiduciary, or alternatively, is a plan fiduciary without
 3    discretion to interpret Plan provisions.
 4              9.    On or about September 10, 2017, Plaintiff became totally disabled as defined by
 5    the Plan, due to a cerebrovascular accident, transient ischemic attacks, arthritis, and other
 6    exertional and non-exertional impairments.
 7                                                  COUNT I
 8                                        BREACH OF CONTRACT
 9              10.   Plaintiff re-alleges and reavers each and every allegation contained in Paragraphs
10    1 through 9, supra, as if delineated here.
11              11.   Plaintiff filed a timely application for disability benefits under the Plan.
12              12.   Defendant made a determination on or about December 20, 2017 that Plaintiff
13    was not disabled as defined by the Plan and therefore not entitled to disability benefits.

14              13.   Plaintiff appealed said denial of benefits on or about January 6, 2018.

15              14.   On or about January 16, 2018, Defendant acknowledged receipt of Plaintiff’s

16    appeal.

17              15.   On or about March 26, 2018, Defendant upheld its previous decision to deny

18    Plaintiff’s disability benefits.

19              16.   On or about June 25, 2018, Plaintiff submitted a second appeal for the denial of

20    disability benefits.

21              17.   Defendant upheld its decision to deny Plaintiff’s claim for disability benefits on or

22    about August 7, 2018.

23              18.   Plaintiff remains totally disabled from employment, as defined by the Plan, due to

24    cerebrovascular accident, transient ischemic attacks, arthritis, and other exertional and non-

25    exertional impairments.

26              19.   Plaintiff has exhausted all administrative remedies afforded by the Plan and has

27    otherwise complied with all conditions precedent to this action.

28




                                         PLAINTIFF’S COMPLAINT, Page 2
     Case 1:19-cv-22587-CMA Document 1 Entered on FLSD Docket 06/21/2019 Page 3 of 3




 1           20.     Each of the Defendant’s denials of Plaintiff’s claims for LTD benefits was
 2    arbitrary and capricious, constituted abuse of Defendant’s discretion under the Plan, and
 3    derogated Plaintiff’s right to disability benefits under the terms of the Plan.
 4

 5           WHEREFORE, Plaintiff prays for a judgment against the Defendant for all Plan benefits
 6    owing at the time of said judgment, pre-judgment interest, attorney’s fees, costs of this action,
 7    and all other relief deemed just and proper by the Court.
 8

 9    Dated: June 21, 2019.
10                                                           /s/ Nick A. Ortiz
                                                             Nick A. Ortiz
11                                                           Florida Bar No. 12699
                                                             Ortiz Law Firm
12                                                           823 East Jackson Street
                                                             Pensacola, FL 32501
13                                                           (850) 308-7833(P)
                                                             (850) 208-3613 (F)
14                                                           nick@ortizlawfirm.com
15
                                                             /s/ Katelyn L. Hauser
16
                                                             Katelyn L. Hauser
17                                                           Florida Bar No. 0127560
                                                             Ortiz Law Firm
18                                                           823 East Jackson Street
                                                             Pensacola, FL 32501
19
                                                             (850) 308-7833 (P)
20                                                           (850) 208-3613 (F)
                                                             kate@ortizlawfirm.com
21

22

23

24

25

26

27

28




                                        PLAINTIFF’S COMPLAINT, Page 3
